Exhibit 10.2


SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated this 26th day of
March, 2018, by and among SORRENTO THERAPEUTICS, INC., a Delaware corporation
(the “Company”), and the purchasers identified on SCHEDULE A hereto (each, a
“Purchaser” and collectively, the “Purchasers”).
WHEREAS, the Purchasers desire to purchase convertible promissory notes in the
form attached hereto as EXHIBIT A in an aggregate principal amount of
$120,500,000 (each, a “Note” and collectively, the “Notes”), which are
convertible into shares of common stock, $0.0001 par value (the “Common Stock”),
of the Company (the “Note Shares”), and warrants in the form attached hereto as
EXHIBIT B (each, a “Warrant” and collectively, the “Warrants” and, together with
the Notes, the “Securities”) to purchase an aggregate of 8,591,794 shares of
Common Stock (the “Warrant Shares”), and the Company desires to sell the
Securities to the Purchasers (the “Sale”), all on the terms and conditions set
forth in this Agreement; and
WHEREAS, in reliance upon the representations made by the Purchasers and the
Company in this Agreement, the transactions contemplated by this Agreement are
such that the offer and sale of securities by the Company under this Agreement
will be exempt from registration under applicable United States securities laws
as a result of the Sale being undertaken pursuant to Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and/or Regulation S
promulgated thereunder; and
WHEREAS, on the Closing Date, the parties hereto will execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
EXHIBIT C (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Note Shares and the Warrant Shares under the Securities Act and
the rules and regulations promulgated thereunder and applicable state securities
laws.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and each of the Purchasers hereby agree as
follows:
Section 1. Sale. Subject to and upon the terms and conditions set forth in this
Agreement, each Purchaser agrees to purchase from the Company, and the Company
agrees to sell to such Purchaser, severally and not jointly, a Note in the
aggregate principal amount set forth opposite such Purchaser’s name on SCHEDULE
A hereto (the “Applicable Note”), and a Warrant to purchase such number of
shares of Common Stock set forth opposite such Purchaser’s name on SCHEDULE A
hereto (the “Applicable Warrant”) in exchange for a payment by such Purchaser to
the Company of an amount in cash equal to the aggregate principal amount of the
Applicable Note as set forth opposite such Purchaser’s name on SCHEDULE A hereto
(the “Applicable Purchase Price”).
1.1     Closing. On the Closing Date (as defined below), upon the terms and
subject to the conditions set forth herein, the Company agrees to sell to each
Purchaser, and each Purchaser agrees to purchase, such Purchaser’s Applicable
Note and such Purchaser’s Applicable Warrant at the Applicable Purchase Price.
The closing of the Sale (the “Closing”) shall occur after 4:00 PM Eastern





--------------------------------------------------------------------------------




Time on the fifth (5th) business day following the Purchasers’ receipt of a
written notice from the Company indicating that all the conditions set forth in
Section 5 and Section 6 have been satisfied or waived in accordance with this
Agreement (other than those conditions that by their terms are to be satisfied
at the Closing, it being understood that the occurrence of the Closing shall
remain subject to the satisfaction or waiver of such conditions at the Closing),
but in any event not earlier than ten (10) business days after the date of this
Agreement, or on such other date as the parties may mutually agree in writing
(the “Closing Date”). The Securities issuable at the Closing shall bear a
restrictive legend as follows:
THIS [NOTE/WARRANT] AND THE SECURITIES ISSUABLE UPON [CONVERSION/EXERCISE]
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS AND MAY
BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, TRANSFERRED OR OTHERWISE
DISPOSED OF (EACH, A “TRANSFER”) ONLY IF SUCH SECURITIES ARE REGISTERED UNDER
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR IF SUCH TRANSFER
IS MADE PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
SUCH STATE SECURITIES LAWS AFTER PROVIDING AN OPINION OF COUNSEL TO SUCH EFFECT.
1.2     Section 4(a)(2). Assuming the accuracy of the representations and
warranties of each of the Company and the Purchasers set forth in Section 2 and
Section 3, respectively, the parties acknowledge and agree that the purpose of
such representations and warranties is, among other things, to ensure that the
Sale qualifies as a sale of securities under Section 4(a)(2) of the Securities
Act.
1.3     Deliveries.
(a)On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
(i)    such Purchaser’s Applicable Note, registered in the name of such
Purchaser;
(ii)    such Purchaser’s Applicable Warrant, registered in the name of such
Purchaser;
(iii)    the Registration Rights Agreement, duly executed by the Company;
(iv)    a certificate executed by the principal executive officer and the
principal financial or accounting officer of the Company (solely in their
capacities as such), dated the Closing Date, in form and substance reasonably
satisfactory to the Purchasers, to the effect that: (A) the representations and
warranties of the Company set forth in Section 2 are true and correct in all
material respects (other than representations and warranties which are already
qualified as to materiality, which shall be true and correct in all respects) as
of the date when made and as of the Closing Date, as though made on and as of
such date, except for such representations and warranties


2



--------------------------------------------------------------------------------




that speak as of a specific date, which shall be true and correct as of such
specified date, and (B) the Company has complied with all the agreements and
satisfied all the conditions herein on its part to be performed or satisfied by
the Company on or prior to the Closing Date (the “Officer’s Certificate”);
(v)    an updated group chart of the Company in the same form as the group chart
on SCHEDULE B hereto that is accurate and complete as of the Closing Date;
(vi)    an updated capitalization table of the Company in the same form as the
capitalization table on SCHEDULE C hereto that is accurate and complete as of
the Closing Date;
(vii)    updated capitalization tables of Concortis Biosystems, Corp., LA Cell,
Inc., Scintilla Pharmaceuticals, Inc., Sorrento Biologics, Inc. and TNK
Therapeutics, Inc., each in the same form as the capitalization tables on
SCHEDULE D hereto that are accurate and complete as of the Closing Date; and
(viii)    a copy of the resolutions adopted by the Company’s Board of Directors
approving and authorizing the execution, delivery and performance of this
Agreement and each of the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, certified by the Secretary of
the Company; and
(ix)    an opinion of counsel to the Company addressed to the Purchasers in form
and substance reasonably satisfactory to the Purchasers.
(b)On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
(i)    the Applicable Purchase Price by wire transfer in immediately available
funds to the account specified by the Company; and
(ii)    the Registration Rights Agreement, duly executed by such Purchaser.
1.4     Allocation of Purchase Price. The Company and the Purchasers, as a
result of arm’s length bargaining, agree that (a) none of the Purchasers nor any
of their respective Affiliates (as defined below) have rendered services to the
Company in connection with this Agreement, and (b) except as otherwise required
by a final “determination” within the meaning of Section 1313(a)(1) of the U.S.
Internal Revenue Code of 1986, as amended, all tax returns and other information
returns of each party relative to this Agreement, the Securities issued pursuant
hereto shall consistently reflect the matters agreed to in clause (a) of this
Section 1.4.
Section 2.     Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers, as of the date of this Agreement and
as of the Closing Date, that:
2.1     Organization and Qualification. The Company and each majority-controlled
subsidiary of the Company (collectively, the “Subsidiaries”) is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its


3



--------------------------------------------------------------------------------




incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company, nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in: (a)
a material adverse effect on the legality, validity or enforceability of this
Agreement, the Warrants, the Notes, the Officer’s Certificate or the
Registration Rights Agreement (collectively, the “Transaction Documents”), (b) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (c) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (a), (b) or (c), a “Material
Adverse Effect”) and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification. For purposes of this Agreement, a
“controlled subsidiary of the Company” is a subsidiary of the Company for which
the Company has the power to vote or direct the voting of a majority of the
outstanding voting power, or for which the Company has the power to elect a
majority of the members of the board of directors or similar governing body, in
either case as of the date of this Agreement.
2.2     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as defined below). This Agreement and
each other Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.
2.3     Capitalization, Issuance of Securities, Note Shares and Warrant Shares.
The information contained on (a) the group chart setting forth the ownership
structure of certain of the Company’s Subsidiaries on SCHEDULE B hereto, (b) the
capitalization table of the Company on SCHEDULE C hereto, and (c) the
capitalization tables of five (5) of the Company’s direct Subsidiaries on
SCHEDULE D hereto are accurate and complete as of the date of this Agreement.
Subject to the Company receiving the written confirmation from Nasdaq (as
defined below) as contemplated by Section 5.4, the issuance of the Securities is
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its Board of Directors or the
Company’s stockholders in connection herewith or therewith. Subject to the
Company receiving the written confirmation from Nasdaq as contemplated by
Section 5.4, the issuance of the Note Shares is duly authorized by all necessary
action on the part of the Company and no further


4



--------------------------------------------------------------------------------




action is required by the Company, its Board of Directors or the Company’s
stockholders in connection herewith or therewith. The Note Shares have been
reserved for issuance upon conversion of the Notes and, upon issuance in
accordance with the terms of the Notes, the Note Shares will be validly issued,
fully paid and non-assessable shares of Common Stock. Subject to the Company
receiving the written confirmation from Nasdaq as contemplated by Section 5.4,
the issuance of the Warrant Shares is duly authorized by all necessary action on
the part of the Company and no further action is required by the Company, its
Board of Directors or the Company’s stockholders in connection herewith or
therewith. The Warrant Shares have been reserved for issuance upon exercise of
the Warrants and, upon issuance in accordance with the terms of the Warrants,
the Warrant Shares will be validly issued, fully paid and non-assessable shares
of Common Stock. Assuming the truth and accuracy of each of the representations
and warranties of the Purchasers contained in Section 3, the issuance by the
Company of the Securities, upon conversion of the Notes, the Note Shares, and,
upon exercise of the Warrants, the Warrant Shares, is exempt from registration
under the Securities Act and will be free of any Liens (as defined below). The
authorized capital stock of the Company consists of 750,000,000 shares of common
stock, $0.0001 par value, and 100,000,000 shares of preferred stock, $0.0001 par
value. As of March 26, 2018, 91,028,089 shares of the Common Stock and no shares
of Preferred Stock were issued and outstanding, 16,830,070 shares of Common
Stock are issuable upon the exercise of outstanding warrants, 7,035,017 shares
of Common Stock are issuable upon the exercise of options to purchase shares of
Common Stock and 22,038,565 shares of Common Stock are issuable upon the
conversion of outstanding convertible notes. Except for the transactions
contemplated hereby and except as set forth in the SEC Reports (as defined
below), the Company has not granted any option (except for stock options granted
under the Company’s stock option plans), warrants, rights (including conversion
or preemptive rights, except for stock purchases under the Company’s employee
stock purchase plan), or similar rights to any person or entity to purchase or
acquire any rights with respect to any shares of capital stock of the Company.
The Common Stock is currently listed on the Nasdaq Capital Market and the
Company knows of no reason or set of facts which is likely to result in the
termination of listing of the Common Stock on the Nasdaq Capital Market or the
inability of such stock to continue to be listed on the Nasdaq Capital Market.
The Company shall, so long as any of the Notes are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
capital stock, solely for the purpose of effecting the conversion of any
then-outstanding Notes, the number of shares of Common Stock issuable upon
conversion of any then-outstanding Notes. The Company shall, so long as any of
the Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of any then-outstanding Warrants, the number
of shares of Common Stock issuable upon exercise of any then-outstanding
Warrants.
2.4     No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance of the Securities and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (a) conflict with or
violate any provision of the Purchaser’s Applicable Note, the Purchaser’s
Applicable Warrant, the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (b) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any options,
contracts, agreements, liens, security interests, or other encumbrances
(“Liens”)


5



--------------------------------------------------------------------------------




upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (c) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (b) and
(c), such as would not have or reasonably be expected to result in a Material
Adverse Effect.
2.5     Acknowledgment Regarding the Sale. The Company acknowledges and agrees
that each Purchaser is acting solely in the capacity of an arm’s length third
party with respect to this Agreement and the transactions contemplated hereby.
The Company also acknowledges that it is not relying on any advice or
representation of the Purchasers in connection with entering into this Agreement
or the transactions contemplated hereunder other than the representations made
by the Purchasers in this Agreement. The Company further acknowledges each
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby, and any advice given by any Purchaser or any of its
respective representatives or agents in connection with this Agreement is merely
incidental to the Sale. None of the Company, any of its Affiliates or any person
acting on its or their behalf has conducted any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to any of the Securities, or made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Securities under the Securities Act.
2.6     SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of
the Exchange Act, for the two years preceding the date of this Agreement (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities Exchange Commission (the “SEC”) with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with generally accepted accounting principles in the
United States applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may


6



--------------------------------------------------------------------------------




not contain all footnotes required by GAAP, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. As of the date of this Agreement, there
are no outstanding or unresolved comments received from the staff of the SEC
with respect to the SEC Reports, and to the Company’s knowledge, none of the SEC
Reports is the subject of any ongoing SEC review or investigation.
2.7     Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth in the SEC Reports.  The capital stock or other equity
interests of each Subsidiary that are owned by the Company are owned by the
Company free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary of the Company that are owned by the
Company are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.  
2.8     Filings, Consents and Approvals.  Except for (a) a waiver from the
holders of those certain Convertible Promissory Notes issued by the Company on
December 21, 2017 in an aggregate principal amount of $50,000,000 (the “Existing
Convertible Notes”) with respect to the right of first refusal granted in favor
of such holders pursuant to the Existing Notes, (b) a consent from the holders
of the Existing Convertible Notes for the offer and sale of securities by the
Company under the Transaction Documents, and (c) the filing with the SEC of one
or more registration statements as may be required from time to time under the
Registration Rights Agreement, the Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the notice and/or application(s) to each applicable Trading Market for the
issuance and the listing of the Note Shares and the Warrant Shares for trading
thereon in the time and manner required thereby (collectively, the “Required
Approvals”). For purposes of this Agreement, “Person” shall mean any individual,
corporation (including any non‑profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization, entity, domestic or foreign
multinational, federal, state, provincial, municipal or local government (or any
political subdivision thereof) or any domestic or foreign governmental,
regulatory or administrative authority or any department, commission, board,
agency, court, tribunal, judicial body or instrumentality thereof, or any other
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature (including any arbitral body). For purposes of this Agreement, “Trading
Market” shall mean any market or exchange of The Nasdaq Stock Market LLC or the
New York Stock Exchange.
2.9     Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date of this Agreement: (a) there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (b) the Company has not incurred any liabilities
(contingent or otherwise)


7



--------------------------------------------------------------------------------




other than (i) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (ii) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the SEC, (c) the Company has not altered its
method of accounting, (d) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (e) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
Except for the issuance of the Securities contemplated by this Agreement, no
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to the Company
or its Subsidiaries or their respective businesses, properties, operations,
assets or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed prior to the date that this
representation is made.
2.10     Litigation.  Except as disclosed in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (a)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents, the Note Shares or the Warrant Shares, (b)
adversely affects or imposes any liabilities on any of the Purchasers or any of
their respective Affiliates with respect the Applicable Note or Applicable
Warrant, or (c) would, if there were an unfavorable decision, have or reasonably
be expected to result in a Material Adverse Effect.  Except as disclosed in the
SEC Reports, none of the Company, any Subsidiary, or any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. To the knowledge of the Company, there is no pending or
contemplated investigation by the SEC involving the Company or any current or
former director or officer of the Company.  The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.
2.11     Compliance. Except as disclosed in the SEC Reports, neither the Company
nor any Subsidiary: (a) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received any notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority, or (c) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, anti-corruption, anti-money laundering, SEC
reporting, occupational health and safety, product quality and safety and
employment and labor matters (collectively, “Laws”), except in each case as
would not have, or reasonably be expected to result in, a Material Adverse
Effect. The Company holds all material


8



--------------------------------------------------------------------------------




licenses, franchises, permits, certificates, approvals and authorizations from
each governmental body, or required by Laws or any governmental body to be
obtained, in each case necessary for the lawful conduct of its business and
operations as currently conducted (collectively, “Permits”). The Company is in
compliance in all material respects with the terms of all Permits. To the
Company’s knowledge, it has not received written notice since January 2018 to
the effect that a governmental body (i) claimed or alleged that the Company was
not in compliance with all Laws applicable to the Company, any of its properties
or other assets or any of its business or operations other than as previously
disclosed to the Purchasers in writing, or (ii) was considering the amendment,
termination, revocation or cancellation of any Permit. The consummation of the
transactions contemplated hereby, in and of itself, will not cause the
revocation or cancellation of any Permit.
2.12     Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by the Company or any Subsidiaries to any broker, financial advisor
or consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.
2.13     Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
2.14     Disclosure. All of the disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made and when
made, not misleading. The Company acknowledges and agrees that the Purchasers
make no, nor have made any, representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.
2.15     No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3, none of the Company, any
of its Affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the Sale to be integrated
with prior offerings by the Company for purposes of (a) the Securities Act,
which would require the registration of any such securities under the Securities
Act, or (b) any applicable stockholder approval provisions of any Trading Market
on which any of the securities of the Company are listed or designated.
2.16     Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (a) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the issuance


9



--------------------------------------------------------------------------------




or resale of any of the Securities, the Note Shares or the Warrant Shares, (b)
sold, bid for, purchased or paid any compensation for soliciting purchases of,
any of the Securities, the Note Shares or the Warrant Shares, or (c) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.
2.17     Taxes. The Company and the Subsidiaries have filed all federal, state,
local and foreign tax returns that have been required to be filed and paid all
taxes shown thereon through the date of this Agreement, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as disclosed in the SEC Reports, no tax deficiency has been
determined adversely to the Company or any Subsidiary which has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has no knowledge of any federal, state or other
governmental tax deficiency, penalty or assessment which has been or might be
asserted or threatened against it which would reasonably be expected to have a
Material Adverse Effect.
2.18     Intellectual Property. The Company and the Subsidiaries own or possess
adequate enforceable rights to use all patents, patent applications, trademarks
(both registered and unregistered), service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
“Intellectual Property”), necessary for the conduct of their respective
businesses as conducted as of the date of this Agreement, except to the extent
that the failure to own or possess adequate rights to use such Intellectual
Property would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; the Company and the Subsidiaries have not
received any written notice of any claim of infringement or conflict which
asserted Intellectual Property rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would reasonably be expected to
result in a Material Adverse Effect; there are no pending, or to the Company’s
knowledge, threatened judicial proceedings or interference proceedings against
the Company or its Subsidiaries challenging the Company’s or any of its
Subsidiary’s rights in or to or the validity of the scope of any of the
Company’s or any Subsidiary’s patents, patent applications or proprietary
information, except for such right or claim that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect; to
the Company’s knowledge no other entity or individual has any right or claim in
any of the Company’s or any of its Subsidiary’s patents, patent applications or
any patent to be issued therefrom by virtue of any contract, license or other
agreement entered into between such entity or individual and the Company or any
Subsidiary or by any non-contractual obligation, other than by written licenses
granted by the Company or any Subsidiary, except for such right or claim that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; the Company and the Subsidiaries have not received
any written notice of any claim challenging the rights of the Company or its
Subsidiaries in or to any Intellectual Property owned, licensed or optioned by
the Company or any Subsidiary which claim, if the subject of an unfavorable
decision, would reasonably be expected to result in a Material Adverse Effect.
2.19     Disclosure Controls. The Company maintains systems of internal
accounting controls designed to provide reasonable assurance that
(a) transactions are executed in accordance


10



--------------------------------------------------------------------------------




with management’s general or specific authorizations; (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (c) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the SEC Reports, the Company
is not aware of any material weakness in its internal control over financial
reporting. Since the date of the latest audited financial statements of the
Company included within the SEC Reports, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company and the Subsidiaries is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the Annual
Report on Form 10-K for the fiscal year most recently ended (such date, the
“Evaluation Date”). The Company presented in its Annual Report on Form 10-K for
the fiscal year most recently ended the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the most recent Evaluation Date. Since the most recent
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Securities Act) or, to the Company’s knowledge, in other factors that
would significantly adversely affect the Company’s internal controls.
2.20     No “Bad Actor” Disqualifying Events. No “Bad Actor” disqualifying event
described in Rule 506(d)(1)(i) to (viii) of the Securities Act (a
“Disqualification Event”) is applicable to the Company, except for a
Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable; provided that, for purposes of this representation and warranty, the
Company relied exclusively on completed and executed questionnaires delivered to
the Company by its directors and executive officers and beneficial owners of
twenty percent (20%) or more of the Company’s outstanding voting equity
securities.
2.21     Environmental Laws. The Company (i) is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and (iii) is in compliance with all terms and conditions
of any such permit, license or approval except where, in each of the foregoing
clauses (i), (ii) and (iii), the failure to so comply would reasonably be
expected to result in a Material Adverse Effect. The term “Environmental Laws”
means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of


11



--------------------------------------------------------------------------------




Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.
2.22     Foreign Corrupt Practices Act.  None of the Company, the Subsidiaries,
or, to the knowledge of the Company, any agent or other person acting in the
course of its actions on behalf of the Company or the Subsidiaries, has,
directly or indirectly, (i) used any corporate funds, or will use any proceeds
from the sale of the Securities, for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful influence payment to foreign or
domestic government officials or to any foreign or domestic political parties or
campaigns from corporate funds, or (iii) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was or is applicable to the Company or
any of the Subsidiaries.
2.23     Compliance with Anti-Money Laundering Laws. The operations of the
Company are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, but not
limited to, those of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA Patriot Act of 2001 and the applicable money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), the Company has in place policies and procedures
reasonably designed to ensure that its and its Subsidiaries’, if any, operations
will continue to be conducted in compliance with all applicable Money Laundering
Laws and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or the
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.
2.24     Sarbanes-Oxley Act. The Company is in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, that are effective as of the date hereof, and any and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof.
2.25     Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
Bylaws or other organizational documents or the laws of the jurisdiction of its
formation which is or could become applicable to any Purchaser as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and any Purchaser’s ownership of the
Securities.
2.26     Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the business in which the
Company is engaged. The Company has not been refused any insurance coverage
sought or applied for, the refusal of which would reasonably


12



--------------------------------------------------------------------------------




be expected to have a Material Adverse Effect. The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not reasonably
be expected to have a Material Adverse Effect.
2.27     Title. The Company has marketable title to all personal property owned
by it which is material to the business of the Company, in each case free and
clear of all Liens except for Liens which do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company. Any real property and facilities held
under material lease by the Company are held by it under valid and enforceable
leases with such exceptions as are not material and do not materially interfere
with the use made and proposed to be made of such property and buildings by the
Company.
2.28     Third Party Indebtedness. Other than the Existing Convertible Notes and
indebtedness incurred in the ordinary course of business, the Company does not
have any indebtedness for borrowed money that is owed to a third party.
Section 3.     Representations and Warranties of the Purchasers. Each Purchaser
represents and warrants to the Company, severally and not jointly, as of the
date of this Agreement and as of the Closing Date, that:
3.1     No Public Sale or Distribution. Such Purchaser is acquiring the
Applicable Note and the Applicable Warrant, and, upon conversion of such
Applicable Note, will acquire the Note Shares, and, upon exercise of such
Applicable Warrant, will acquire the Warrant Shares, in the ordinary course of
business for its own account and not with a view toward, or for resale in
connection with, the public sale or distribution thereof. Such Purchaser does
not presently have any agreement or understanding, directly or indirectly, with
any person to distribute, or transfer any interest or grant participation rights
in the Securities, the Note Shares or the Warrant Shares.
3.2     Accredited Investor and Affiliate Status. Such Purchaser is an
“accredited investor” as that term is defined in Rule 501 of Regulation D under
the Securities Act. Such Purchaser is not, and has not been, for a period of at
least three months prior to the date of this Agreement (a) an officer or
director of the Company, (b) an “affiliate” of the Company (as defined in Rule
144) (an “Affiliate”), or (c) a “beneficial owner” of more than 10% of the
common stock of the Company (as defined for purposes of Rule 13d-3 of the
Exchange Act).
3.3     Reliance on Exemptions. Such Purchaser understands that the Sale is
being made in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to
complete the Sale and to acquire the Applicable Note and the Applicable Warrant.
3.4     Information. Such Purchaser has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the Sale which have


13



--------------------------------------------------------------------------------




been requested by such Purchaser. Such Purchaser has been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Purchaser or its
representatives shall modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained herein. Such Purchaser
acknowledges that all of the documents filed by the Company with the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act that have been posted on the
SEC’s EDGAR site are available to such Purchaser.
3.5     Risk. Such Purchaser understands that its investment in the Securities
involves a high degree of risk. Such Purchaser is able to bear the risk of an
investment in the Securities including, without limitation, the risk of total
loss of its investment. Such Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to the Sale. Such Purchaser is not relying on any advice or
representation of the Company in connection with entering into this Agreement or
the Registration Rights Agreement or the transactions contemplated hereunder or
thereunder (other than the representations made by the Company in this
Agreement) and has not received from the Company any assurance or guarantee as
to the merits (whether legal, regulatory, tax, financial or otherwise) of
entering into this Agreement or the Registration Rights Agreement or the
performance of such Purchaser’s obligations hereunder or thereunder.
3.6     No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement in connection with the Sale
or the fairness or suitability of the investment in the Securities.
3.7     Organization; Authorization. If such Purchaser is an entity, such
Purchaser is duly organized, validly existing and in good standing under the
laws of jurisdiction set forth opposite its name on SCHEDULE A hereto and has
the requisite organizational power and authority to enter into and perform its
obligations under this Agreement and the Registration Rights Agreement.
3.8     Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Purchaser and constitute the legal, valid and binding obligations
of such Purchaser enforceable against such Purchaser in accordance with their
terms. The execution, delivery and performance of this Agreement and the
Registration Rights Agreement by such Purchaser and the consummation by such
Purchaser of the transactions contemplated hereby and thereby will not result in
a violation of the organizational documents of such Purchaser.
3.9     Prior Investment Experience. Such Purchaser acknowledges that it has
prior investment experience, including investment in securities of the type
being sold, including the Securities, and has read all of the documents
furnished or made available by the Company to it and is able to evaluate the
merits and risks of such an investment on its behalf, and that it recognizes the
highly speculative nature of this investment.
3.10     Tax Consequences. Such Purchaser acknowledges that the Company has made
no representation regarding the potential or actual tax consequences for such
Purchaser that will result from entering into this Agreement and from
consummation of the Sale. Such Purchaser


14



--------------------------------------------------------------------------------




acknowledges that it bears complete responsibility for obtaining adequate tax
advice for such Purchaser itself regarding this Agreement and the Sale.
3.11     No Registration, Review or Approval; Restricted Securities. Such
Purchaser acknowledges, understands and agrees that the Securities are being
sold hereunder pursuant to an offer exemption under Section 4(a)(2) of the
Securities Act and/or the safe harbor provided under Regulation S promulgated
thereunder. Such Purchaser understands that the Securities, the Note Shares and
the Warrant Shares constitute “restricted securities” within the meaning of Rule
144 under the Securities Act and may not be sold, pledged or otherwise disposed
of unless they are subsequently registered under the Securities Act and
applicable state securities laws or unless an exemption from registration
thereunder is available.
3.12     Jurisdiction. Such Purchaser made its investment decision to purchase
the Securities at its offices located at the address set forth opposite such
Purchaser’s name on SCHEDULE A hereto. If such Purchaser is an individual, such
Purchaser resides in the jurisdiction listed in the address set forth opposite
such Purchaser’s name on SCHEDULE A hereto. If such Purchaser is an entity, such
Purchaser’s principal place of business is located in the jurisdiction listed in
the address set forth opposite such Purchaser’s name on SCHEDULE A hereto.
3.13     Exculpation Among Purchasers. Such Purchaser acknowledges that it is
not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. Such
Purchaser agrees that neither such Purchaser nor its controlling Persons,
officers, directors, partners, agents or employee shall be liable to any other
Purchaser for any action heretofore taken or omitted to be taken by any of them
in connection with the purchase of the Securities, the Note Shares and the
Warrant Shares.
3.14     No Disqualifying Events. Neither (a) such Purchaser; nor (b) any of
such Purchaser’s directors, executive officers, other officers that may serve as
a director or officer of any company in which it invests, general partners or
managing members, is subject to any of Disqualification Events, except for
Disqualification Events covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under
the Securities Act and disclosed reasonably in advance of the Closing in writing
in reasonable detail to the Company.
3.15     No Short Sales. Such Purchaser has not engaged in any “short sales” (as
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or instructed any third parties to engage in any short sales of the Common Stock
on such Purchaser’s behalf prior to the Closing Date. Such Purchaser covenants
and agrees that it will not be in a net short position with respect to the
shares of Common Stock. For purposes of this Section 3.15, a “net short
position” means a sale of Common Stock by a Purchaser that is marked as a short
sale and that is made at a time when there is no equivalent offsetting long
position in Common Stock held by such Purchaser.
Section 4.     Covenants of the Company.
4.1     Covenants of the Company between Signing and Closing. From the date of
this Agreement until the Closing Date, the Company shall not, without the prior
written consent of the Purchasers purchasing at least a majority of the
aggregate principal amount of the Notes, as set forth


15



--------------------------------------------------------------------------------




on SCHEDULE A hereto: (a) increase, reduce or cancel any authorized or issued
Common Stock of the Company or issue, allot, purchase or redeem any Common Stock
or other securities of the Company, undertake any recapitalization or similar
transaction or do any act which has the effect of diluting or reducing the
current and prospective shareholding of the current stockholders of the Company
on a fully diluted basis in the Company; or amend, modify or waive any provision
of any document related to any authorized or issued Common Stock of the Company;
issue, redeem, repurchase any securities (including equity and debt securities)
of the Company, or cause or permit the Company to undertake any recapitalization
or similar transaction; or consolidate, sub-divide, convert, reclassify or
re-designate any of the share capital of the Company; provided, however, that
the foregoing shall not apply to (i) the issuance of shares of Common Stock
Shares or options to purchase shares of Common Stock, or the issuance of shares
of Common Stock upon exercise of options, pursuant to any stock option, stock
bonus or other stock plan or arrangement described in the SEC Reports; (ii) the
issuance of shares of Common Stock pursuant to the conversion or exchange of
convertible or exchangeable securities or the exercise of warrants outstanding
on the date hereof and described in the SEC Reports; (iii) the issuance of
shares of Common Stock upon the achievement of certain milestones pursuant to
that certain Share Purchase Agreement, dated April 27, 2017, by and among the
Company, TNK Therapeutics, Inc., Virttu Biologics Limited, the shareholders of
Virttu Biologics Limited and Dayspring Ventures Limited, as representative of
the shareholders of Virttu Biologics Limited, as may be amended or restated from
time to time; (iv) acquisitions, cancellations or repurchases of Common Stock by
the Company pursuant to employee or consultant agreements that permit the
Company to repurchase such shares; or (v) the issuance and sale of shares of
Common Stock pursuant to that certain At Market Issuance Sales Agreement, dated
November 9, 2017, by and between the Company and B. Riley FBR, Inc., as may be
amended or restated from time to time; or (b) change the dividend policy,
propose or approve any distribution of profits by way of interim or final
dividend, capitalization of reserve or otherwise by the Company.
4.2     Negative Pledge Covenants of the Company. The Company covenants and
agrees that, so long as the aggregate principal amount of all outstanding Notes
is at least $60,250,000, it will not create or permit any Lien, other than
Permitted Liens, on any of the Company’s assets to secure (a) any of the
Company’s indebtedness or obligations, or (b) the indebtedness of any other
person, unless the Company contemporaneously creates or permits such Lien to
equally and ratably secure the Company’s obligations under the Transaction
Documents  or the Company provides such other security for the Notes as is duly
approved by the Purchasers holding a majority of the aggregate principal amount
of the then-outstanding Notes. For purposes of this Agreement, “Permitted Liens”
means (i) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that the Company maintains adequate reserves therefor in
accordance with GAAP (to the extent required thereby); (ii) Liens securing
claims or demands of materialmen, artisans, mechanics, carriers, warehousemen,
landlords and other like Persons arising in the ordinary course of the Company’s
business; (iii) Liens arising from judgments, decrees or attachments which do
not constitute an “Event of Default” under the Notes; (iv) deposits to secure
the performance of obligations (including by way deposits to secure letters of
credit issued to secure the same) under commercial supply and/or manufacturing
agreements; (v) pledges or deposits under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar


16



--------------------------------------------------------------------------------




bonds for the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure statutory obligations or surety or
appeal bonds, or to secure indemnity, performance or other similar bonds, in
each case, to the extent made in the ordinary course of business; (vi) Liens on
equipment or software or other intellectual property constituting purchase money
Liens and Liens in connection with capital leases; (vii) leasehold interests in
leases or subleases and licenses and sublicenses granted in the ordinary course
of business; (viii) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of custom duties that are promptly paid on or
before the date they become due; (ix) Liens securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
and incurred in the ordinary course of business; (x) statutory and common law
rights of set-off and other similar rights as to deposits of cash and securities
in favor of banks, other depository institutions and brokerage firms; (xi)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business; (xii)
Liens on cash securing reimbursement obligations in connection with letters of
credit and cash management services (including credit cards, debit cards and
other similar instruments); (xiii) security deposits in connection with real
property leases; (xiv) Liens of landlords arising by statute or under any lease
entered into in the ordinary course of business; (xv) Liens relating to
intercompany borrowings between or among a person and its subsidiaries; (xvi)
sales, transfers, licenses, sublicenses, leases, subleases or other dispositions
of assets and, in connection therewith, customary rights and restrictions
contained in agreements relating to such transactions pending the completion
thereof or during the term thereof, and any option or other agreement to sell,
transfer, license, sublicense, lease, sublease or dispose of an asset; (xvii)
Liens securing indebtedness that does not require the prior written consent of
the Requisite Purchasers (as defined in the Notes) under Section 16(a) of the
Notes; and (xviii) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) through (ix) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.
4.3     Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities hereunder for working capital and general corporate purposes.
Section 5.     Conditions Precedent to Obligations of the Company. The
obligation of the Company to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of each of the following conditions;
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing the
Purchasers with prior written notice thereof:
5.1     Delivery of Purchase Price. Each of the Purchasers shall have delivered
to the Company the Applicable Purchase Price;
5.2     No Prohibition. No order of any court, arbitrator or governmental or
regulatory authority shall be in effect which purports to enjoin or restrain any
of the transactions contemplated by this Agreement;


17



--------------------------------------------------------------------------------




5.3     Representations. The representations and warranties of the Purchasers
contained in Section 3 shall be true and correct in all material respects (other
than representations and warranties which are already qualified as to
materiality, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date, as though made on and as of such date,
except for such representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date; and
5.4     Nasdaq Approval. The Company shall have received from The Nasdaq Stock
Market LLC (“Nasdaq”) written confirmation that Nasdaq has completed its review
of the Listing of Additional Shares Notification Form submitted by the Company
to Nasdaq in connection with the proposed issuance of the Securities pursuant to
this Agreement.
Section 6.     Conditions Precedent to Obligations of the Purchasers. The
obligation of the Purchasers to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of each of the following conditions;
provided that these conditions are for each Purchaser’s sole benefit and may be
waived by such Purchaser, on behalf of itself, at any time in its sole
discretion by providing the Company with prior written notice thereof:
6.1     Delivery.    The Company shall have delivered or caused to be delivered
to the Purchasers the items set forth in Section 1.3(a);
6.2     No Prohibition.    No order of any court, arbitrator, or governmental or
regulatory authority shall be in effect which purports to enjoin or restrain any
of the transactions contemplated by this Agreement;
6.3     Representations.    The representations and warranties of the Company
contained in Section 2 shall be true and correct in all material respects (other
than representations and warranties which are already qualified as to
materiality, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date, as though made on and as of such date,
except for such representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date;
6.4     Due Diligence. The Purchasers shall have completed, to their
satisfaction, all legal, financial and business due diligence of the Company and
the results thereof shall be satisfactory to the Purchasers.
6.5     Trading.    From the date of this Agreement to the relevant Closing
Date, trading in the Company’s Common Stock shall not have been suspended by the
SEC or any Trading Market and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any trading market, nor shall a
banking moratorium have been declared either by the United States or California
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Purchasers purchasing a majority of
the


18



--------------------------------------------------------------------------------




aggregate principal amount of the Notes, as set forth on SCHEDULE A hereto,
makes it impracticable or inadvisable to purchase the Securities at the Closing.
Section 7.     Listing of Common Stock. The Company hereby agrees to use its
best efforts to maintain the listing or quotation (as the case may be) of the
Common Stock on the Trading Market on which it is currently listed or designated
for quotation (as the case may be). The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Note Shares and the Warrant Shares,
and will use its best efforts to take such other action as is necessary to cause
all of the Note Shares and the Warrant Shares to be listed or quoted on such
other Trading Market as promptly as possible.  The Company will then use its
best efforts to take all action necessary to continue the listing and trading of
its Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.  The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 7.
Section 8.     Furnishing of Information.  As long as a Purchaser owns any
Securities, Note Shares or Warrant Shares, the Company covenants to use its best
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date of this Agreement pursuant to the Exchange Act.  As long as a
Purchaser owns any Securities, Note Shares or Warrant Shares, if the Company is
not required to file reports pursuant to the Exchange Act, the Company will use
its best efforts to prepare and furnish to such Purchaser and make publicly
available in accordance with Rule 144(c) such information as is required for
such Purchaser to sell the Note Shares or the Warrant Shares under Rule 144. The
Company further covenants that it will use its best efforts to take such further
action as a Purchaser may reasonably request, all to the extent required from
time to time to enable such Purchaser to sell the Note Shares or the Warrant
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.
Section 9.     Indemnification.  In addition to any other indemnity provided in
the Transaction Documents, the Company will indemnify and hold each Purchaser
and its directors, officers, stockholders, partners, employees, advisers,
affiliates  and agents (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Purchaser Party may suffer or incur as a result of or relating to
(a) any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document, and (b)
any action instituted against a Purchaser Party in any capacity, or any of them
or their respective affiliates, by any individual who is not an affiliate of
such Purchaser Party, with respect to any of the transactions contemplated by
this Agreement.  In addition to the indemnity contained herein, the Company will
reimburse each Purchaser Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.
Section 10.     Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be construed under the laws of the State of California, without
regard to principles of conflicts of law


19



--------------------------------------------------------------------------------




or choice of law that would permit or require the application of the laws of
another jurisdiction. The Company and each of the Purchasers hereby agrees that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Superior Court of the State
of California or the United States District Court for the Southern District of
California located in San Diego County, California. The Company and each of the
Purchasers consent to the exclusive jurisdiction and venue of the foregoing
courts and consents that any process or notice of motion or other application to
either of said courts or a judge thereof may be served inside or outside the
State of California or the Southern District of California by generally
recognized overnight courier or certified or registered mail, return receipt
requested, directed to such party at its or his address set forth below (and
service so made shall be deemed “personal service”) or by personal service or in
such other manner as may be permissible under the rules of said courts. THE
COMPANY AND EACH OF THE PURCHASERS HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.
Section 11.     Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a .pdf or other form of
electronic signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a .pdf or other form of electronic signature.
Section 12.     Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
Section 13.     Fees and Expenses. Except as otherwise provided in this
Agreement, all expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses; provided, however, that in the event the Closing does not occur solely
due to the failure by the Company to obtain the written confirmation from Nasdaq
as contemplated by Section 5.4, then the Company shall reimburse the Purchasers
for their actual, reasonable and documented expenses incurred in connection with
the transactions contemplated by this Agreement in an amount not to exceed an
aggregate of $30,000.
Section 14.     Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
Section 15.     Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Purchasers, the Company,
their Affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the Notes, the Warrants and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, none of the Company or any of the
Purchasers makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be amended, waived
or modified other than by an instrument in writing signed by the Company and:
(a) prior to the Closing, the Purchasers purchasing at least a majority of the
aggregate principal amount of the


20



--------------------------------------------------------------------------------




Notes, as set forth on SCHEDULE A hereto, or (b) after the Closing, the
Purchasers holding at least a majority of the aggregate principal amount of the
then-outstanding Notes. Any such amendment, waiver or modification effected in
accordance with this Section 15 shall be binding upon all Purchasers and each
transferee of the Securities (or the Note Shares or Warrant Shares), each future
holder of all such securities and the Company.
Section 16.     Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by e-mail (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (c) one calendar day (excluding
Saturdays, Sundays, and national banking holidays in the United States) after
deposit with an overnight courier service, in each case properly addressed to
the party to receive the same.
The addresses and e-mail addresses for such communications shall be:
If to the Company:
Sorrento Therapeutics Inc.
4955 Directors Place
San Diego, California 92121
E-mail: hji@sorrentotherapeutics.com
Attn: Henry Ji, Ph.D.


With a copy (which shall not constitute notice) to:


Paul Hastings LLP
4747 Executive Drive, 12th Floor
San Diego, CA 92121
E-mail: jeffhartlin@paulhastings.com
Attn: Jeffrey Hartlin, Esq.


If to a Purchaser: To the address set forth opposite such Purchaser’s name on
SCHEDULE A hereto;
        
or to such other address and/or e-mail address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Section 17.     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Securities.
Section 18.     No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


21



--------------------------------------------------------------------------------




Section 19.     Survival of Representations. The representations, warranties and
covenants of the Company and the Purchasers contained in this Agreement shall
survive the Closing and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of any of the Purchasers or the
Company. The Company shall indemnify and hold harmless each of the Purchasers
for any and all losses suffered by such Purchaser as a result of, in connection
with, or relating to, any breach by the Company of any representation, warranty
and/or covenant of the Company in this Agreement or in any certificate, document
or other writing delivered by the Company to such Purchaser pursuant to this
Agreement.
Section 20.     Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
Section 21.     Language; Currency. This Agreement has been prepared in the
English language and the English language shall control its interpretation. In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the parties regarding
this Agreement, shall be in the English language. All references to “$”
contained in this Agreement shall refer to United States Dollars unless
otherwise stated.
[Signature Page Follows]




22



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
COMPANY:
SORRENTO THERAPEUTICS, INC.




By: /s/ Henry Ji, Ph.D.                                        
Name: Henry Ji, Ph.D.
Title: Chairman of the Board, President & Chief Executive Officer




[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    
ASIA PACIFIC MEDTECH (BVI) LIMITED


    
By: /s/ Nana Gu                                            
Name: Nanu Gu
Title: Director


[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    
FAMOUS SINO LIMITED


    
By:    /s/ WU Guangze                                        
Name: WU Guangze
Title: Director


[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    
CHINA IN SHINE INVESTMENT LIMITED


    
By:    /s/ FUNG Chit                                            
Name: FUNG Chit
Title: Director


[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    
GRAND SHINE ASIA LIMITED


    
By:    /s/ Chaoxin Zhou                                        
Name: Chaoxin Zhou
Title: Director






[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    
PORT BLISS HOLDINGS LIMITED


    
By:    /s/ HU Yu                                            
Name: HU Yu
Title: Director


[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    
HIMARK GROUP (HOLDINGS) COMPANY LIMITED


    
By:    /s/ Na O                                            
Name: Na O
Title: Director


[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    
SUCCESS INDICATOR INVESTMENTS LIMITED


    
By:    /s/ LI Kang                                            
Name: LI Kang
Title: Director


[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    
XIANJIAN ADVANCED TECHNOLOGY LIMITED


    
By:    /s/ XIE Yuehui                                    
Name: XIE Yuehui
Title: Director






[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
PURCHASER:    


PIPELINE VENTURES, LLC
    


By:    /s/ Patrick Lin                                            
Name: Patrick Lin
Title: Partner






[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------





SCHEDULE A
SCHEDULE OF PURCHASERS
Name of Purchaser
Address
Jurisdiction of Formation (for Entities)
Principal Amount of Note Purchased
Number of Warrant Shares
Asia Pacific MedTech (BVI) Limited
c/o Offshore Incorporations Limited, P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands
British Virgin Islands


$10,000,000


713,012
Famous Sino Limited
Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands
British Virgin Islands


$20,000,000


1,426,024
China In Shine Investment Limited
Flat F, 12/F, Tower 5, Harbour Green, 8 Sham Mong Road, Tai Kok Tsui, Kowloon,
Hong Kong
British Virgin Islands


$20,000,000


1,426,024
Grand Shine Asia Limited
Units 389-391, 3rd Floor, Peninsula Centre, 67 Mody Road, Tsimshatsui East,
Kowloon, Hong Kong
British Virgin Islands


$10,000,000


713,012
Port Bliss Holdings Limited
Vistra Corporate Services Centre, Ground Floor NPF Building, Beach Road, Apia,
Samoa
Samoa


$20,000,000


1,426,024
Himark Group (Holdings) Company Limited
Flat C, 7/F, One Island Place, 51 Tanner Road, North Point, Hong Kong
British Virgin Islands


$20,000,000


1,426,024



Schedule A- 1

--------------------------------------------------------------------------------




Name of Purchaser
Address
Jurisdiction of Formation (for Entities)
Principal Amount of Note Purchased
Number of Warrant Shares
Success Indicator Investments Limited
P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands
British Virgin Islands


$15,000,000


1,069,518
Xianjian Advanced Technology Limited
Cybio Electronic Building, Langshan 2nd Street, North Area of High-tech Park,
Nanshan District, Shenzhen 518057, P. R. China
British Virgin Islands


$5,000,000


356,506
Pipeline Ventures, LLC
Pipeline Ventures, LLC
c/o Patrick Lin
21 “C” Orinda Way #138
Orinda, CA 94563
California


$500,000


35,650
TOTAL


$120,500,000


8,591,794





Schedule A- 2